NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLAUDIA ESMERALDA PORTILLO; et                  No.    16-72257
al.,
                                                Agency Nos.       A206-848-818
                Petitioners,                                      A206-848-819
                                                                  A206-848-799
 v.                                                               A206-848-800

MERRICK B. GARLAND, Attorney
General,                                        MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Claudia Esmeralda Portillo and her children, natives and citizens of El

Salvador, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s decision denying their

applications for asylum and denying Portillo’s applications for withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo the legal question of

whether a particular social group is cognizable, except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations.

Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We review for

substantial evidence the agency’s factual findings. Id. at 1241. We deny the

petition for review.

      Substantial evidence supports the agency’s determination that the harm

Portillo experienced in El Salvador, even considered cumulatively, did not rise to

the level of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003)

(“Persecution . . . is an extreme concept that does not include every sort of

treatment our society regards as offensive.” (citation and internal quotation marks

omitted)).

      The agency did not err in concluding that Portillo did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Diaz-



                                           2                                     16-72257
Reynoso v. Barr, 968 F.3d 1070, 1080 (9th Cir. 2020) (“[A] particular social group

must exist independently of the harm asserted.” (internal citation omitted)); Conde

Quevedo, 947 F.3d at 1243 (proposed social group not cognizable given absence of

society-specific evidence of social distinction).

        Thus, petitioners’ asylum claim and Portillo’s withholding of removal claim

fail.

        Substantial evidence supports the agency’s denial of CAT protection

because Portillo failed to show it is more likely than not she would be tortured by

or with the consent or acquiescence of the government if returned to El Salvador.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We reject as

unsupported by the record Portillo’s contentions that the agency applied an

incorrect legal standard or otherwise erred in the analysis of her CAT claim.

        PETITION FOR REVIEW DENIED.




                                          3                                     16-72257